MEMORANDUM ORDER DENYING PLAINTIFFS’ MOTION FOR VACATION OF JUDGMENT
KENNEDY, District Judge.
I. BACKGROUND
This matter comes before the court upon the plaintiffs’ motion for vacation of this court’s entry of summary judgment against the plaintiffs and in favor of the defendants and intervenor-defendants. In its Memorandum Opinion dated November 13, 1998, *2the court found that the Department of Energy's Office of Hearings and Appeals was supported by substantial evidence and had a rational basis for its decision to award refunds totaling $1,746,845 to five refiner-cooperatives. The court also found that the “Refiner’s Waivers” signed by the refiner-cooperatives pursuant to a 1986 settlement agreement, see In re The Department of Energy Stripper Well Exemption Litigation, 653 F.Supp. 108, 121 (D.Kan.1986), did not affect the rights of their members to the refunds. Based on these findings, the court granted the defendants’ and intervenor-defendants’ motions for summary judgment and denied the plaintiffs’ motion for summary judgment. The plaintiffs now ask the court to withdraw the memorandum and vacate the judgment.
II. DISCUSSION
Plaintiffs have filed a motion for reconsideration pursuant to Federal Rule of Civil Procedure 59(e). “A motion for reconsideration is discretionary and should not be granted unless the movant presents either newly discovered evidence or errors of law or fact which need correction.” National Trust v. Department of State, 834 F.Supp. 453, 455 (D.D.C.1993) (internal citation omitted). Moreover, a motion for reconsideration should not be granted if a party is simply attempting to renew factual or legal arguments that it asserted in the original pleadings. Id. “Reconsideration is not simply an opportunity to reargue facts and theories upon which a court has already ruled.” New York v. United States, 880 F.Supp. 37, 38 (D.D.C.1995); see also Assassination Archives & Research Ctr. v. Dept. of Justice, 828 F.Supp. 100, 102 (D.D.C.1993). In fact, to succeed on a Rule 59(e) motion, a party must demonstrate an “intervening change of controlling law, the availability of new evidence, or the need to correct a clear error or prevent manifest injustice.” Virgin Atlantic Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2nd Cir.), cert. denied, 506 U.S. 820, 113 S.Ct. 67, 121 L.Ed.2d 34 (1992). “Only if the moving party presents new facts or a clear error of law which ‘compel’ a change in the court’s ruling will the motion to reconsider be granted.” New York, 880 F.Supp. at 39.
In support of their motion, the plaintiffs correctly note that the court erroneously concluded that several of the intervenor-plaintiffs were not “Refiners” according to the express terms of the settlement • agreement. That agreement defined “Refiners” as “all participants in the Entitlements Program based on actual or deemed runs-to-stills, which are identified in DOE’s draft Entitlements Adjustment Notice published in the Federal Register on Nov. 3, 1983, 48 Fed. Reg. 50824.” Because many of the refiner-cooperatives have changed their names since 1983, this court should have found that all of the intervenor-plaintiffs were participants in the Entitlements Program and therefore were “Refiners” according to the express terms of the agreement.
Even so, however, nothing in the foregoing definition of “Refiners” requires that a “Refiner” be subject to the same cost-absorption framework for calculating refunds that was used in the Stripper Well study. As the court has already noted in its memorandum opinion, the OHA did not contemplate making any Citronelle refunds in 1986, and therefore cannot be held to have committed at that time to structuring the Citronelle refunds according to the Stripper Well framework. Memorandum at 12-13.
Accordingly, plaintiffs have failed to make the requisite showing. First, there has been no intervening change of law. Second, plaintiffs have not presented any new evidence that was not previously available which would alter this court’s conclusions. Lastly, the plaintiffs’ motion has failed to establish an error of law or fact which compels a change in the court’s ruling. The plaintiffs rely on the same arguments that they originally made when opposing the defendants’ motion for summary judgment. Such previously developed arguments do not warrant reconsideration of the court’s holdings.
ORDER
For the reasons stated in the Memorandum. that accompanies this order, it is this 29th day of December, 1998, hereby
*3ORDERED that plaintiffs’ motion for vacation of this court’s entry of summary judgment against the plaintiffs and in favor of the defendants and intervenor-defendants is DENIED.
This is an appealable Order.